No. 99-40614
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40614
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

WILLIAM GEOVANY VIVAR-LOPEZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-98-CR-552-1
                      --------------------
                         April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     William Geovany Vivar-Lopez appeals his sentence for

transporting aliens within the United States.    8 U.S.C.

§ 1324(a)(1)(A)(ii) and § 1324(a)(1)(A)(v)(II).    He argues that

the district court erred in imposing a two-level increase in his

base offense level for his role in the offense as an organizer,

leader, manager, or supervisor pursuant to U.S.S.G. § 3B1.1(c).

He also argues that the district court erred in including in his

criminal history score one criminal history point for a 1992



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40614
                                -2-

conviction for criminal mischief for which he received six months

deferred adjudication probation.

     The district court did not clearly err in determining that

Vivar’s offense level should be increased due to his role as an

organizer or leader in the offense pursuant to § 3B1.1.   See

United States v. Lowder, 148 F.3d 548, 553-54 (5th Cir. 1998).

The district court did not err in increasing Vivar’s criminal

history score by one point for his 1992 conviction for criminal

mischief.   See § 4A1.1(c); § 4A1.2(a)(1); United States v.

Valdez-Valdez, 143 F.3d 196, 201-02 (5th Cir. 1998).

     AFFIRMED.